FILED
                                                                                   January 24, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                                SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




Jack Walter Rader,
Respondent Below, Petitioner

vs.) No. 20-0889 (Kanawha County 18-D-1298)

Gregory Brian Fink,
Petitioner Below, Respondent 1



                               MEMORANDUM DECISION


       Petitioner Jack Walter Rader, by counsel Scott L. Summers, appeals the Circuit Court of
Kanawha County’s October 2, 2020, order denying petitioner’s appeal from family court. The
family court order affirmed by the circuit court denied petitioner’s motion to enforce a mediated
settlement agreement. Respondent Gregory Brian Fink, by counsel Shawn D. Bayliss, filed a
response in support of the circuit court’s order to which petitioner submitted a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        The parties were married on May 2, 2012, in Delaware, though they later moved to West
Virginia, where they were residents of Kanawha County for at least one year prior to filing for
divorce. During their marriage, they adopted two children. On November 13, 2019, the Family
Court of Kanawha County entered an order bifurcating the divorce proceedings. It granted the
requested divorce on the grounds of irreconcilable differences and made a custody determination
as to the children. The parties were ordered to mediate “all outstanding issues” prior to the final
hearing.

        On January 3, 2020, the parties participated in a mediation, at the conclusion of which they
reached a full agreement with regard to all of the remaining issues in the divorce action. The
mediator, Mike Kelly, prepared a summary of the parties’ agreement, which was executed by both
parties and their respective counsel. However, on January 8, 2020, respondent sent a letter seeking

       1
          It appears that the parties were incorrectly designated as petitioner and respondent at the
circuit court level.
                                                  1
to disavow the settlement agreement, claiming that it was “inequitable and not in his best interest.”
Petitioner filed a motion to enforce the settlement agreement, and by order entered on July 29,
2020, the family court denied that motion. 2 In that order, the family court found that “Rule 43[(c)]
of the Rules of Practice and Procedure for Family Court provides that the parties[’ mediation
agreement] has no binding legal effect until it is adopted by court order; and, that either party may
withdraw from the agreement prior to the court’s adoption of the agreement. The [c]ourt finds that
although the case law speaks of Property Settlement Agreement it does not specifically provide
for ‘mediated’ settlement agreements.” Accordingly, the family court denied the motion to enforce,
and petitioner appealed that order to the Circuit Court of Kanawha County.

       On October 2, 2020, the circuit court entered its order denying that petition for appeal,
finding that

       after review of the cited case law provided by counsel, as well as Rule 43(c) of the
       Rules of Practice and Procedure for Family Courts [the court] FINDS that the
       parties[’ agreement] ha[s] no binding legal effect unless the executed agreement is
       adopted by court order. The case file does not reflect that the executed agreement
       was adopted by court order.

Petitioner appeals from that order.

       As we have consistently held,

               “[i]n reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.” Syllabus, Carr v. Hancock, 216
       W.Va. 474, 607 S.E.2d 803 (2004).

Syl. Pt. 1, Whittaker v. Whittaker, 228 W. Va. 84, 717 S.E.2d 868 (2011).

       On appeal, petitioner asserts a single assignment of error: The circuit court erred in relying
on Rule 43(c) of the Rules of Practice and Procedure for Family Court in denying petitioner’s
appeal from the family court’s July 29, 2020, order, wherein the family court erred in ruling that
Rule 43 permitted respondent to withdraw from the parties’ written mediated property settlement
agreement. Rule 43(c) of the Rules of Practice and Procedure for Family Court provides


       2
          In respondent’s response to petitioner’s motion to enforce the mediated settlement
agreement, respondent asserted that the “mediation process was intense, emotional and focused on
[r]espondent’s request for spousal support, and his additional request for a greater percentage of
[p]etitioner’s premarital retirement account” and that “throughout the mediation process,
[respondent] was intimidated by Mediator Mike Kelly, and that the scenarios presented caused
him great anxiety and concern. Accordingly, [respondent] felt great pressure to enter into an
agreement that he does not believe is fair, equitable nor in his best interest.”


                                                 2
       Procedure Upon Conclusion of Mediation. If a mediated agreement is reached, the
       mediator shall inform the parties that the agreement has no binding legal effect until
       it is adopted by court order, and that either party may withdraw from the agreement
       prior to the court’s adoption of the agreement. Within five days of the conclusion
       of mediation, the mediator shall reduce any mediated agreement to writing on the
       required form; prepare a Mediation Outcome Report on the required form; file the
       agreement with the circuit clerk; send copies of the agreement to the parties; and
       send a copy of the report to the court.

        In support of his argument, petitioner asserts that property settlement agreements are
binding. He argues that the circuit court and family court erred in relying on Rule 43 in carving
out an exception to Rule 25.14 of the West Virginia Trial Court Rules “Enforceability of
Settlement Agreement.” Petitioner, without citing any authority, contends that there are only three
instances where the family court is permitted to ignore the parties’ property settlement agreement:
1) a finding by the court that the agreement was obtained by fraud, duress, or other unconscionable
conduct by one of the parties; 2) the property settlement agreement, which, if incorporated into a
judicial order, would not be enforceable by a court in future proceedings; or 3) that the agreement,
viewed in the context of the actual contributions of the respective parties to the net value of the
marital property of the parties, is so inequitable as to defeat the purpose of this section, and such
agreement was inequitable at the time the same was executed.

        Petitioner further argues that Rule 43 applies only to mediations concerning parenting—
not the mediation of property distribution. Petitioner asserts that a quick review of this Court’s
webpage with regard to “Family Court-Ordered Mediation in West Virginia” clearly indicates that
the Rules of Practice and Procedure for Family Court relating to mediation are meant to solely
address mediation of parenting issues and have no application to mediations relating to non-
parenting issues. He concludes by arguing that because Rule 43 does not apply to agreements
relating to alimony, equitable distribution, and property settlements, it does not provide the parties
with blanket authority to disavow or back out of all agreements; parties may only disavow
agreements relating to parenting issues.

        Rule 43 explicitly outlines mediation procedures for matters proceeding in family court,
including that a mediated “agreement has no binding legal effect until it is adopted by court order”
and “either party may withdraw from the agreement prior to the court’s adoption of the agreement.”
Here, it is undisputed that respondent withdrew from the mediated settlement agreement prior to
the family court adopting the same. While petitioner asks this Court to limit the application of Rule
43 to mediations that involve parenting, nothing in Rule 43 suggests that it is limited as petitioner
contends. In addition, this Court previously found

              [p]ursuant to Rule 4[3](c) of the West Virginia Rules of Practice and
       Procedure for Family Court, either party is free to withdraw his or her consent to a
       mediated agreement prior to the adoption of that agreement by the family court.
       Barring bilateral consent, there is no basis for the family court to adopt a mediated
       agreement.



                                                  3
Syl., Mason v. Mason, 216 W. Va. 328, 607 S.E.2d 434 (2004). 3 While Mason addressed a
parenting plan issue, our holding in that case is not specifically limited to parenting plans.
Moreover, Rule 1 of the Rules of Practice and Procedure for Family Court specifically provides
that “[t]hese rules shall govern all proceedings in Family Court with the exception of domestic
violence civil proceedings unless specifically referenced in these rules. If these rules conflict with
other rules or statutes, these rules shall apply.” Therefore, it is clear that the family court properly
applied Rule 43 of the Rules of Practice and Procedure for Family Court and the circuit court did
not err in affirming that decision. 4

                                                                                             Affirmed.

ISSUED: January 24, 2022

CONCURRED IN BY:

Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton

DISSENTING:

Hutchison, Chief Justice, dissenting:

       I dissent to the majority’s resolution of this case. I would have set this case for oral
argument to thoroughly address the error alleged in this appeal. Having reviewed the parties’ briefs
and the issues raised therein, I believe a formal opinion of this Court was warranted—not a
memorandum decision. Accordingly, I respectfully dissent.




       3
          At the time of the Mason decision, Rule 42(c) of the Rules of Practice and Procedure for
Family Court provided as follows: “If a mediated agreement is reached, the mediator shall inform
the parties that the agreement has no binding legal effect until it is adopted by court order, and that
either party may withdraw from the agreement prior to the court’s adoption of the agreement.”
Rule 42 was renumbered to Rule 43 effective December 1, 2005.
       4
         We also note that Rule 43 was last amended in 2005 while Trial Court Rule 25.14 was
last amended in 2004.
                                                   4